COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00280-CV


ANNABELLE VEVERKA                                                   APPELLANT

                                        V.

JUSTIN DENAPOLI                                                       APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The trial court signed a final order granting Appellee Justin Denapoli’s

motion for summary judgment on December 10, 2010.            Appellant Annabelle

Veverka timely filed a motion for new trial on January 7, 2011, which extended

the deadline to file the notice of appeal until ninety days after December 10,

2010, see Tex. R. App. P. 26.1(a), but she did not file the notice of appeal until

July 29, 2011, over four months beyond the expiration of the ninety-day period.

      1
       See Tex. R. App. P. 47.4.
To the extent that Veverka attempts to appeal from the June 29, 2011 order

denying her motion for new trial, the trial court’s plenary power expired after 105

days from the date the trial court signed the order granting Denapoli’s motion for

summary judgment; therefore, the order denying Veverka’s motion for new trial is

void. See Tex. R. Civ. P. 329b(c), (e).

      On August 12, 2011, we notified Veverka of our concern that we lack

jurisdiction over this appeal because the notice of appeal was not timely filed.

We informed Veverka that the appeal may be dismissed for want of jurisdiction

unless she or any party desiring to continue the appeal filed with the court on or

before August 22, 2011, a response showing grounds for continuing the appeal.

Veverka filed a motion to retain the appeal, which we construe as her response,

but it does not show grounds for continuing the appeal.

      An untimely notice of appeal fails to vest jurisdiction in the court of

appeals. See Tex. R. App. P. 25.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17

(Tex. 1997). Accordingly, we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: September 29, 2011




                                          2